972 F.2d 1341
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Minor MOODY, Plaintiff-Appellant,v.Angelo DANIELS, Warden, Perry Hicks, D. Eaves, HerbertHaley, Daniel Edwards, James McFadden, Warden,Defendants-Appellees.
No. 92-15198.
United States Court of Appeals, Ninth Circuit.
Submitted July 27, 1992.*Decided July 31, 1992.

Before WRIGHT, FARRIS and BEEZER, Circuit Judges.


1
MEMORANDUM**


2
Minor Moody, an Arizona state prisoner, appeals the district court's dismissal of his suit under 42 U.S.C. § 1983 against Arizona prison authorities.   Moody alleged that his placement in administrative segregation without a hearing and subsequent reclassification to a higher security unit violates his constitutional rights.   The district court found the suit frivolous and dismissed it under 28 U.S.C. § 1915(d).   We affirm.


3
The Due Process Clause protects only property and liberty interests arising under the Due Process Clause itself or state law.   Hewitt v. Helms, 459 U.S. 460, 466 (1983);   Lucero v. Russell, 741 F.2d 1129, 1129 (9th Cir.1984).


4
Moody's segregation and reclassification was within the terms of confinement customarily contemplated by a prison sentence.   Lucero, 741 F.2d at 1129.   There was no violation of any liberty interest protected by the Due Process Clause.   Helms, 459 U.S. at 466-67;   Lucero, 741 F.2d at 1129.   In addition, Arizona has not created a constitutionally protected liberty interest in the segregation and reclassification of prisoners under its laws or regulations.   See McFarland v. Cassady, 779 F.2d 1426, 1428 (9th Cir.1986).   See also Krug v. Imbordino, 896 F.2d 395, 398 (9th Cir.1990) (citing McFarland for proposition that Arizona law does not create liberty interest in living in general prison population).


5
AFFIRMED.



*
 Pursuant to Ninth Circuit Rule 34-4 the panel unanimously finds this case suitable for disposition without oral argument


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this Circuit except as provided by Ninth Circuit Rule 36-3